Case 1:19-sw-05661-SKC Document 1 Filed 06/24/19 USDC Colorado Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


                                              )
IN RE APPLICATION OF THE                      )
UNITED STATES OF AMERICA FOR                  )      CASE NO.       19-sw-5661-SKC
AN ORDER PURSUANT TO                          )
18 U.S.C. § 2703(d)                           )      Filed Under Restriction
                                              )


                        APPLICATION OF THE UNITED STATES
                    FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel,

respectfully submits under restriction from public access this ex parte application for an Order

pursuant to 18 U.S.C. § 2703(d). The proposed Order would require Sprint Corp., a Cellular

Service Provider located in Overland Park, KS, to disclose certain records and other information

pertaining to the cell phone number: 303-601-2180. The records and other information to be

disclosed are described in Attachment A to the proposed Order. In support of this application, the

United States asserts:

                                    LEGAL BACKGROUND

       1.      Sprint Corp. is a provider of an electronic communications service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under § 2703(d) to require Sprint

Corp. to disclose the items described in Part II of Attachment A, as these records pertain to a

subscriber of electronic communications service and/or a remote computing service, and are not

the contents of communications. See 18 U.S.C. § 2703(c)(2); 18 U.S.C. § 2703(c)(1).
Case 1:19-sw-05661-SKC Document 1 Filed 06/24/19 USDC Colorado Page 2 of 8




       2.      This Court has jurisdiction to issue the proposed Order because it is “a court of

competent jurisdiction,” as defined in 18 U.S.C. § 2711. See 18 U.S.C. § 2703(d). Specifically,

the Court is a district court of the United States that has jurisdiction over the offense being

investigated. See 18 U.S.C. § 2711(3)(A)(i).


       3.      A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that the

contents of a wire or electronic communication, or the records or other information sought, are

relevant and material to an ongoing criminal investigation.” 18 U.S.C. § 2703(d). Accordingly,

the next section of this application sets forth specific and articulable facts showing that there are

reasonable grounds to believe that the records and other information described in Part II of

Attachment A are relevant and material to an ongoing criminal investigation.

                                    THE RELEVANT FACTS

       4.      The United States is investigating criminal activity involving drug trafficking.

The investigation concerns possible violations of, inter alia, 21 U.S.C. 841(a) and (b)(1)

(Manufacturing, distributing, or possession with intent to manufacture or distribute a controlled

substance) and 21 U.S.C. 846 (Conspiracy to commit a controlled substance offense).

       5.      During January 2019 through the present, a Drug Enforcement Administration

(DEA) Confidential Source (CS-1) maintained contact with Benjamin DELANGHE, who used

mobile subscriber telephone number (303)-601-2180, in order to arrange the sale of cocaine.

       6.      On March 8, 2019, CS-1 arranged the purchase of two ounces of cocaine from

Benjamin DELANGHE. According to CS-1, Benjamin DELANGHE was in possession of the

cocaine at his residence located at 3458 W 33rd Ave., Denver, CO 80211 prior to the transaction



                                                   2
Case 1:19-sw-05661-SKC Document 1 Filed 06/24/19 USDC Colorado Page 3 of 8




and was the one who provided the cocaine to CS-1. CS-1 gave $3000.00 to Benjamin

DELANGHE in exchange for the cocaine. Following this controlled purchase, DEA agents

tested the suspected cocaine which field tested positive for the characteristics of cocaine.

       7.       On April 15, 2019, CS-1 contacted Benjamin DELANGHE via his mobile

subscriber number (303)-601-2180, to send a text message which read: “I have the money for 2

ounces. What is a good time for you?” Benjamin DELANGHE replied, “Tomorrow or today?”

CS-1 replied, “Tomorrow.” Benjamin DELANGHE replied, “2700”. CS-1 informed DEA

Special Agent Jared R. Delaney that Benjamin DELANGHE reduced the price from $3000.00 to

$2700.00 for two ounces of cocaine.

       8.        On April 16, 2019, CS-1 arranged for and purchased two ounces of cocaine

from Benjamin DELANGHE for $2700.00. DEA Task Force Officer Sean Radke witnessed

Benjamin DELANGHE arrive at his residence located at 3458 W 33rd Ave., Denver, CO 80211,

exit a grey Honda Ridgeline, bearing Ontario license plate AA82318 and enter the residence in

order to carry out the controlled purchase. Benjamin DELANGHE parked the vehicle on the

curb in front of his residence. Shortly after, CS-1 entered the residence and purchased the two

ounces of cocaine from Benjamin DELANGHE for $2700.00. Following this controlled

purchase, DEA agents tested the suspected cocaine which field tested positive for the

characteristics of cocaine.

       9.       From April 16, 2019 to June 05, 2019, SA Delaney, acting in an undercover

capacity, was in contact with Benjamin DELANGHE through the phone application Signal. CS-

1 had provided Benjamin DELANGHE with SA Delaney’s phone number and explained to

Benjamin DELANGHE that SA Delaney was interested in kilogram amounts of cocaine.




                                                  3
Case 1:19-sw-05661-SKC Document 1 Filed 06/24/19 USDC Colorado Page 4 of 8




Benjamin DELANGHE told CS-1 that he had access to kilogram amounts of cocaine. Benjamin

DELANGHE contacted SA Delaney through the Signal app and informed SA Delaney that he

would sell a kilogram of cocaine for $42,000. SA Delaney asked Benjamin DELANGHE if he

could get a cheaper price. Benjamin DELANGHE replied, “I’ll see what my guy can do, will

you be repeat/future or just filling in an order? It comes stamped etc., tests higher than anything

I’ve seen since moving here.” SA Delaney replied, “Definitely repeat.” Benjamin DELANGHE

replied, “If repeat for sure he’ll do 76 for 2 for first and down to 70 for 2 at some point down the

line.” SA Delaney asked Benjamin DELANGHE if he could buy an ounce from the kilogram of

cocaine. Benjamin DELANGHE replied, “I can’t front the grip to take it home is the part my

dude. I *can* have us all meet after $ is down and guarantee you take it back after a test that day.

Think you’ve had had some of this so far and you know it’s nice but at the same time I can’t take

zip off a brick without securing the brick and I straight don’t have that flush ATM. Best bet we

meet neutral crib at my boys, you test and watch off the cake and that’s what it do but I need 48

hours for that. Best part is you can say “Nah” and we have 2 other distros. No guarantee they

better but we have the lock on everything here. Hope that makes some sense. Either way happy

ti have a drink and bring you the normal flow for nothing this week before Friday.” SA Delaney

asked where he wanted to meet and Benjamin DELANGHE replied, “It’ll be at my place in the

highlands. I’ll let you know time and address when he responds.”

       10.     On June 5, 2019, CS-1 and SA Delaney met with Benjamin DELANGHE at his

residence located at 3458 W 33rd Ave., Denver, CO 80211. Prior to the meet, SA Delaney

negotiated a deal with Benjamin DELANGHE to buy two kilograms of cocaine for $70,000.

While SA Delaney was at Benjamin DELANGHE’s residence, DEA SA Scott on surveillance




                                                  4
Case 1:19-sw-05661-SKC Document 1 Filed 06/24/19 USDC Colorado Page 5 of 8




witnessed a Volvo bearing plate number 834XBW, circling the block and driving in a manner

that is typical of individuals that transport narcotics in their vehicle. At the same time, Benjamin

DELANGHE informed SA Delaney that the two kilograms were in a vehicle outside and he

would have them bring in the cocaine once he received the money.

       11.     SA Scott later witnessed a second vehicle, a black Chevrolet Silverado bearing

CO plate 607QND, park in front of the residence and wait outside the residence while SA

Delaney was inside the residence. After SA Delaney left the residence, SA Scott witnessed a

male, later identified as Jason LUCAS, exit the vehicle and enter the residence carrying a

backpack. Shortly after, SA Scott witnessed Jason LUCAS exit the residence with the same

backpack, enter the black Chevrolet Silverado, and depart the area.

       12.     Following the June 5, 2019 meeting, investigators contacted Enterprise regarding

the Volvo and learned the vehicle had been rented by Zachary Allen WEST, DOB 1-29-1991.

At the time WEST rented the vehicle, he provided an address of 1880 Arapahoe St., Denver, CO,

80231, and a telephone number of (720) 550-3869. A law enforcement database check reveals

that telephone number (720) 550-3869 is associated with service provider AT&T. Information

obtained from AT&T reveals that the telephone number is registered to Zachary A. WEST, with

a listed address of 7474 E. Arkansas, #1306, Denver, CO 80231. Law enforcement databases

list both 7474 E. Arkansas, #1306, and 1880 Arapahoe St., #3701, Denver, CO as addresses

associated with Zachary WEST. A photograph of Zachary WEST available on law enforcement

databases shows clear resemblance to the individual observed to be driving the Volvo at and near

Benjamin DELANGHE's residence on June 5, 2019.




                                                  5
Case 1:19-sw-05661-SKC Document 1 Filed 06/24/19 USDC Colorado Page 6 of 8




       13.     A law enforcement database check reveals that telephone number (303) 601-2180

is associated with service provider Sprint. Information obtained from Sprint reveals that the

telephone number is registered to Benjamin DELANGHE, with a listed address of 3458 W. 33rd

Ave., Denver, CO 80211, the same residence visited by CS-1 and SA Delaney, as described

above. As noted above, (303) 601-2180 is the telephone number previously used by Benjamin

DELANGHE when communicating with CS-1 regarding purchases of cocaine.

       14.     Based on the above referenced information, the ongoing criminal investigation

regarding Benjamin DELANGHE, Zachary WEST, Jason LUCAS, and others would be

furthered by access to real-time dialing, routing, addressing, and signaling information related to

the telephone number (303) 601-2180 associated with Benjamin DELANGHE, and there are

reasonable grounds to believe this information is relevant and material to an ongoing criminal

investigation. This information will allow investigators to identify telephone numbers and/or

individuals with whom Benjamin DELANGHE corresponds regarding suspected distribution of

controlled substances and conspiracy to commit the same, as described above. These telephone

numbers and/or individuals include Zachary WEST, Jason LUCAS, and other unknown

individuals with whom Benjamin DELANGHE may communicate and/or conspire. Finally, this

information will assist investigators in better understanding the nature and scope of the

conspiracy and the drug trafficking and distribution activities of Benjamin DELANGHE,

Zachary WEST, Jason LUCAS, and other unknown individuals or organizations.

                                    REQUEST FOR ORDER

       15.     The facts set forth in the previous section show that there are reasonable grounds

to believe that the records and other information described in Part II of Attachment A are




                                                  6
Case 1:19-sw-05661-SKC Document 1 Filed 06/24/19 USDC Colorado Page 7 of 8




relevant and material to an ongoing criminal investigation. Specifically, these items will help the

United States to identify and locate the individual(s) who are responsible for the events described

above, and to determine the nature and scope of their activities. Accordingly, the United States

requests that Sprint Corp. be directed to produce all items described in Part II of Attachment A to

the proposed Order within ten days of the service of the Order.

       16.     The United States further requests that the Order require Sprint Corp. not to notify

any person, including the subscribers or customers of the account(s) listed in Part I of

Attachment A, of the existence of the Order for a period of one year from the date of the Order.

See 18 U.S.C. § 2705(b). This Court has authority under 18 U.S.C. § 2705(b) to issue “an order

commanding a provider of electronic communications service or remote computing service to

whom a warrant, subpoena, or court order is directed, for such period as the court deems

appropriate, not to notify any other person of the existence of the warrant, subpoena, or court

order.” Id. In this case, such an order would be appropriate because the requested Order relates to

an ongoing criminal investigation that involves the prolonged use of DEA undercover agent(s)

and CS-1, the cooperation of whom is unknown to all the targets of the investigation, the

ongoing investigation is neither public nor known to all of the targets of the investigation, and its

disclosure may alert the targets to the ongoing investigation. Accordingly, there is reason to

believe that notification of the existence of the requested Order will seriously jeopardize the

investigation, including by giving targets an opportunity to flee or continue flight from

prosecution, destroy or tamper with evidence, change patterns of behavior, intimidate potential

witnesses, or endanger the life or physical safety of an individual, namely CS-1 referenced

herein. . See 18 U.S.C. § 2705(b)(2), (3), (5). Some of the evidence in this investigation is stored




                                                  7
Case 1:19-sw-05661-SKC Document 1 Filed 06/24/19 USDC Colorado Page 8 of 8




electronically. If alerted to the investigation, the subjects under investigation could destroy that

evidence, including information saved to their personal computers.

       17.     The United States further requests that the Court order that this case, namely the

application and any resulting order, be restricted from all public access until further order of the

Court. As explained above, these documents discuss an ongoing criminal investigation that is

neither public nor known to all of the targets of the investigation. Accordingly, there is good

cause to restrict these documents from public access because their premature disclosure may

seriously jeopardize that investigation.

                                               Respectfully submitted,

                                               ROBERT C. TROYER
                                               UNITED STATES ATTORNEY



                                               s/Conor A.
                                               Flanigan___________________________
                                               Conor A. Flanigan
                                               Assistant United States Attorney
                                               1801 California Street, Suite 1600
                                               Denver, Colorado 80202
                                               Telephone: 303-454-0100
                                               Email: Conor.Flanigan@usdoj.gov




                                                   8
